FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MUSHEGH MINASYAN,                          
                             Petitioner,           No. 06-73192
                   v.
                                                   Agency No.
                                                   A095-299-283
MICHAEL B. MUKASEY, Attorney
General,                                             OPINION
                    Respondent.
                                           
          On Petition for Review of an Order of the
               Board of Immigration Appeals

                    Argued and Submitted
             August 6, 2008—Pasadena, California

                        Filed January 20, 2009

Before: Stephen Reinhardt Circuit Judge, Roger J. Miner,*
Senior Circuit Judge, and Marsha S. Berzon, Circuit Judge.

                    Opinion by Judge Berzon




   *The Honorable Roger J. Miner, Senior United States Circuit Judge for
the Second Circuit, sitting by designation.

                                  759
                    MINASYAN v. MUKASEY                    761




                         COUNSEL

Shawn Sedaghat, Hollywood, California, for the petitioner.

Peter D. Keisler, Assistant Attorney General; Anh-Thu Mai,
Senior Litigation Counsel; Peter H. Matson, DOJ Attorney;
Margaret O’Donnell (argued), DOJ Attorney, Washington,
DC, for the respondent.


                         OPINION

BERZON, Circuit Judge:

   An alien seeking asylum must, with some exceptions,
“demonstrate[ ] by clear and convincing evidence that the
application [for asylum] has been filed within one year after
the date of the alien’s arrival in the United States.” 8 U.S.C.
§ 1158(a)(2)(B). Mushegh Minasyan arrived in the United
States from Armenia on April 9, 2001, and filed an applica-
tion for asylum on April 9, 2002. Our question is whether his
application was timely. The answer depends upon when the
“one year” referred to in the statute begins and when it ends.

   The Board of Immigration Appeals (“BIA”) held that the
critical year began the day Minasyan arrived and so ended on
April 8, 2002, the day before he filed his application, leaving
him out of luck by one day. We disagree. The statute is per-
fectly clear that the “year” upon which Minasyan’s asylum
762                      MINASYAN v. MUKASEY
prospects depend began a day later than the BIA thought.
That all-important day’s reprieve makes Minasyan’s asylum
application timely rather than untimely. We therefore grant
Minasyan’s petition and remand to the Board for consider-
ation of the merits of his asylum claim.

                  FACTS & PROCEDURAL HISTORY

   Minasyan was admitted to the United States as a non-
immigrant visitor for pleasure on April 9, 2001, with authori-
zation to remain in the country until October 8, 2001.
Minasyan overstayed his visa and, on April 9, 2002, filed an
application for asylum, alleging that he was persecuted by
Armenian officials on account of his political opinion.1 Spe-
cifically, Minasyan claimed to have been beaten on several
occasions for speaking out against government corruption. As
Minasyan described one of the incidents, he was kidnapped
by two men in military uniforms, held in a basement for two
days, and repeatedly struck in his face and kidneys. He
remained in bed for almost a month, lost his job, and decided
to visit relatives in the United States to “come out of the
shock and nightmare [he] was in.” After hearing that men in
military uniform continued to come to his house after he left
Armenia and kidnapped his wife, he decided to apply for asy-
lum.

   The Immigration and Naturalization Service2 (“INS”)
  1
     Minasyan’s asylum application was deemed “filed” on April 9, 2002,
by virtue of the agency’s “mailbox rule,” which provides that “[i]n a case
in which the application has not been received by the Service within 1
year from the applicant’s date of entry into the United States, but the
applicant provides clear and convincing documentary evidence of mailing
the application within the 1-year period, the mailing date shall be consid-
ered the filing date.” 8 C.F.R. § 208.4(a)(2)(ii). In this case, Minasyan pro-
vided the immigration judge (“IJ”) with an express mail receipt indicating
that he mailed his application on April 9, 2002. Both the IJ and the BIA
found on that basis that Minasyan filed his application on April 9, 2002.
   2
     As of March 1, 2003, the INS no longer exists, and its functions have
been transferred to the Department of Homeland Security. See Homeland
                        MINASYAN v. MUKASEY                           763
denied Minasyan’s application as untimely, finding that he
had failed to apply for asylum within the one-year period pro-
vided by statute.3 See 8 U.S.C. § 1158(a)(2)(B). The INS then
issued a Notice to Appear and initiated removal proceedings.

   During proceedings before the IJ, Minasyan admitted the
factual allegations against him and conceded removability but
sought asylum.4 Although the IJ found Minasyan “very credi-
ble,” she denied relief on the asylum claim, concluding that
“[Minasyan] unfortunately is not statutorily eligible for asy-
lum” because he did not file his application within one year
of arrival. The IJ calculated the one-year period as extending
“from April 9, 2001, . . . [to] April 8, 2002,” rendering his
application “one day over . . . the statutory deadline.”

   Minasyan timely filed a motion to reconsider, urging the IJ
either to reopen his proceedings or to grant his request for
asylum in light of this court’s decision in Lagandaon v. Ash-
croft, 383 F.3d 983 (9th Cir. 2004), which addressed the
proper calculation of a “year” under a different section of the
Immigration and Nationality Act (“INA”), 8 U.S.C.
§ 1229b(b)(1), concerning an alien’s continuous physical
presence in the country. The IJ denied the motion to recon-
sider, noting that Lagandaon defined one year’s presence as
running from “one date to the prior date in the next year,” or
“the equivalent of the period from January 1 to December 31,
and not that from January 1 to the next January 1.” 383 F.3d
at 992 (emphasis in original). The IJ concluded that while she

Security Act of 2002, Pub. L. 107-296, § 471, 116 Stat. 2135. We none-
theless refer to the INS in this opinion, as it was the agency involved in
Minasyan’s removal proceedings.
   3
     Although the INS should have considered Minasyan’s application
“filed” on April 9, 2002, see supra note 1, its referral notice erroneously
stated that Minasyan had filed his application for asylum on April 10,
2002, the date the INS received his application.
   4
     As we explain later, Minasyan also sought withholding of removal and
relief under the Convention Against Torture (“CAT”), but those claims are
not properly before us.
764                      MINASYAN v. MUKASEY
was “sympathetic to [Minasyan’s] situation,” Lagandaon’s
definition of a “year” simply reaffirmed her previous conclu-
sion that Minasyan’s application for asylum was untimely.

   Minasyan appealed the IJ’s denial of his motion to recon-
sider to the BIA, arguing that the IJ “failed to adequately cal-
culate the time period for filing his [asylum] application.” The
BIA denied his appeal, holding that his application was
untimely because “he did not mail his asylum application
until April 9, 2002, which is one year and one day after his
arrival in the United States.” Echoing the IJ, the BIA reasoned
that Lagandaon “clearly stated that a year runs from one date
to the prior date in the next year, i.e., from January 1 to
December 31,” meaning that Minasyan’s one-year period to
file for asylum expired on April 8, 2002. Minasyan timely
petitioned this court for review.

                               DISCUSSION

   We review the denial of a motion for reconsideration for
abuse of discretion. Cano-Merida v. INS, 311 F.3d 960, 964
(9th Cir. 2002). The BIA abuses its discretion if its decision
“is ‘arbitrary, irrational, or contrary to law.’ ” Singh v. INS,
295 F.3d 1037, 1039 (9th Cir. 2002) (quoting Ahwazi v. INS,
751 F.2d 1120, 1122 (9th Cir. 1985)). Where, as here, the
BIA bases its decision on a “purely legal question[ ] concern-
ing the meaning of the immigration laws,” we review the
BIA’s decision de novo. Lagandaon, 383 F.3d at 987.

   [1] We conclude that the BIA abused its discretion in this
case, as its interpretation of the one-year period for filing an
asylum application runs directly counter to the plain meaning
of the statute. Section 208 of the INA provides that an alien
seeking asylum must demonstrate “by clear and convincing
evidence that the application has been filed within one year
after the date of the alien’s arrival in the United States.”5 8
  5
    The INA also provides certain exceptions to the one-year filing period
“if the alien demonstrates to the satisfaction of the Attorney General either
                         MINASYAN v. MUKASEY                           765
U.S.C. § 1158(a)(2)(B) (emphasis added). The parties agree
that Minasyan arrived in the United States on April 9, 2001.
He was therefore required to file an application for asylum
within one year after that date — that is, not counting that
date. The first day of the one-year filing period was thus April
10, 2001, meaning that the application filed by Minasyan on
April 9, 2002 — the 365th day after April 9, 2001 — was
timely.

   This reading of the statutory text accords with common
legal usage. Both the Federal Rules of Civil and Appellate
Procedure use a similar “within x days after” formulation to
establish filing deadlines for federal litigants. See, e.g., FED.
R. CIV. P. 12(a)(1)(A)(i) (“A defendant must serve an answer
within 20 days after being served with the summons and com-
plaint.”); FED. R. APP. P. 4(a)(1)(A) (“[T]he notice of appeal
. . . must be filed with the district clerk within 30 days after
the judgment or order appealed from is entered.”). Both sets
of Rules also specify that, when “computing any period of
time specified in these rules or in any local rule, court order,
or applicable statute exclude the day of the act, event, or
default that begins the period.” FED. R. APP. P. 26(a)(1); see
also FED. R. CIV. P. 6(a)(1). If a defendant was served with
a summons and complaint on April 9th and the Rules pro-
vided him with 20 days after that date to serve an answer, for
example, the parties would understand that the answer was
due on April 29th — the twentieth day after April 9th, with
April 9th itself excluded from that count. Similarly, if a defen-
dant was served with a summons and complaint on April 9th
and the Rules provided him with one year after that date to

the existence of changed circumstances which materially affect the appli-
cant’s eligibility for asylum or extraordinary circumstances relating to the
delay in filing an application.” 8 U.S.C. § 1158(a)(2)(D). Because we hold
that Minasyan timely filed his application for asylum within the one-year
provided by § 1158(a)(2)(B), we need not reach his alternative claim that
“extraordinary circumstances” justified an exception to the one-year rule
under § 1158(a)(2)(D).
766                     MINASYAN v. MUKASEY
serve an answer, the parties would understand that the answer
was due on April 9th of the following year — the 365th day
after April 9th, with the date of service excluded from that
count. The Government has not provided us with any reason
to calculate the statutory deadline for filing an asylum appli-
cation differently.

  Our decision in Lagandaon is not only not to the contrary,
but in fact supports our conclusion. Lagandaon addressed the
separate question “whether the period beginning May 14,
1987, and ending May 13, 1997,” constituted “a continuous
period of not less than 10 years” for purposes of cancellation
of removal under 8 U.S.C. § 1229b(b)(1).6 383 F.3d at 986.
We held that it did, because “a year runs from one date to the
prior date in the next year — 365 days, the equivalent of the
period from January 1 to December 31.” Id. at 992.

   [2] In Lagandaon, the date upon which the statutory time
period began to run was not at issue. The statute did not use
the “within x days after” formulation to specify that the date
of arrival was to be left out of the calculation, and the parties
agreed that ten years of continuous presence began on the day
that Lagandaon arrived in the country. See id. In Minasyan’s
case, by contrast, the statute specifically provides that the
one-year period for filing an asylum application commences
after the date of arrival, meaning that his date of arrival does
not count as “day one” for purposes of the filing deadline.
This difference in the statutory language makes perfect sense,
as the year-long periods serve different purposes — in the
continuous presence context, to measure the length of an
alien’s connection to this country; in the various time deadline
  6
   8 U.S.C. § 1229b(b)(1) provides: “The Attorney General may cancel
removal of, and adjust to the status of an alien lawfully admitted for per-
manent residence, an alien who is inadmissible or deportable from the
United States if the alien has been physically present in the United States
for a continuous period of not less than 10 years immediately preceding
the date of such application . . .”
                         MINASYAN v. MUKASEY                            767
contexts, to give an individual a certain clearly calculable
amount of time to accomplish a certain task.

  At the same time, we do apply here Lagandaon’s common-
sense conclusion that one year equals 365 days, the “one
year” in this case extending from April 10, 2001, to April 9,
2002. Were we instead to have accepted the INS’s position in
Lagandaon, Minasyan’s deadline would have been April 10,
2002, and he would have had a day to spare. Instead, he
barely squeezed in under the wire.

   In short, our decision in Lagandaon simply does not
address the question of when a one-year statutory filing dead-
line begins to run, particularly when it is specified as begin-
ning the day “after” the event that triggers the deadline.7 Both
the IJ and the BIA mistook the plain meaning of the statute
by including Minasyan’s date of arrival in their calculation of
the one-year period for filing asylum claims. Nothing in
Lagandaon supports that miscalculation. To the contrary,
once “day one” of the filing period is properly established as
April 10, 2001, Lagandaon’s definition of a year as running
“from one date to the prior date in the next year” confirms
that Minasyan’s application, filed on April 9, 2002, was just
on time.

   [3] Minasyan also petitions this court for review of his
claims for withholding of removal and CAT relief. He admits,
however, that he did not appeal the IJ’s order of removal and
denial of relief to the BIA, opting instead to file a motion for
reconsideration limited to the timeliness of his asylum claim
and failing to raise any withholding or CAT issues. In the
  7
    Indeed, Lagandaon carefully noted that although “[t]raditionally, the
first day is included in reckoning a specific period of time,” 383 F.3d at
992, “we do exclude the date of an event from the calculation of a period
of time running from that event . . . when the relevant rule explicitly so
states,” id. at 992 n.11. To illustrate this point we cited the Federal Rules
of Civil Procedure, which, as noted above, utilize the same “within x days
after” formulation as § 1158(a)(2)(B). See id. at 992 n.11.
768                 MINASYAN v. MUKASEY
absence of an appeal to the BIA, the IJ’s removal order of
November 15, 2004, became “final” on December 14, 2004,
thirty days after the IJ’s decision. See 8 C.F.R. §§ 1003.38-
.39, 1240.14-.15; see also 8 U.S.C. § 1101(a)(47)(B).
Minasyan then had thirty days to petition this court for
review, see 8 U.S.C. § 1252(b)(1), but his petition was not
received until June 22, 2006. Thus, setting aside the Govern-
ment’s separate argument that Minasyan failed to exhaust his
claims for withholding of removal and CAT relief before the
BIA, his petition for review of the withholding and CAT
claims for relief was untimely. We therefore lack jurisdiction
over those claims.

   [4] Minasyan also urges this court to remand his claims to
the BIA with instructions to reopen proceedings sua sponte,
but this request is precluded by our decision in Ekimian v.
INS, 303 F.3d 1153 (9th Cir. 2002), which held that this court
“do[es] not have jurisdiction to review [an alien’s] claim that
the BIA should have exercised its sua sponte power” to
reopen or reconsider a prior order. See id. at 1159.

   We therefore GRANT the petition for review with respect
to the asylum issue only and REMAND to the agency for fur-
ther proceedings as to that issue.